DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group A, claims 1–12, 16, and 17 in the reply filed on 10 February 2021 is acknowledged. The traversal is on at least the ground(s) that Group B incorporates claim 1 of Group A. This is found persuasive, and the restriction requirement issued 15 December 2020 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the cooking hob of claim 1, the mixing chamber of claim 8, the container of claim 9, and the laser or one of the other heating devices of claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 1 and 3–12 are objected to because of the following informalities:
Claim 1, line 14, should be amended to recite, “wherein a temperature for each of said at least one food paste and/or food powder . . . .”
Claims 3–12 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a 3D printer disposed above a food supporting a device” (ln. 2). A strangeness to this formulation here is obvious. Given the recitation of “the food supporting device” at the end of the claim, the passage on line 2 should be amended to “a food supporting [[a]] device.”
Claim 17 is rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A process claim is anticipated by a prior at device that carries out the process during normal operation—see MPEP § 2112.02.I.
Claims 1, 4, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erbe et al. (US Pub. 2019/0142057).
Claims 1 and 13: Erbe discloses at least one 3D printer (111) and at least one food supporting device (120), said 3D printer comprising:
at least one extruder (11) for delivering and modelling at least one food paste and/or food powder (112; para. 30, “printing mass”) to yield a modelled food onto the food supporting device (para. 30, “extruded onto the tray 101”),
at least one heating device for preparing at least one of said at least one food paste and/or food powder (para. 30, “nozzle 112 can have . . . in particular, a heating . . . unit”), and
at least one cooling device for precooling at least one of said at least one food past and/or food powder (para. 30, “nozzle 112 can have . . . cooling unit”);
the 3D printer being controlled or controllable by a user interface, a microcontroller, a computer and/or a computer program (140);

wherein a temperature for each of said at least one food paste and/or food powder is individually adjustable inside the at least one extruder (para. 30, “[a] nozzle can have means . . . ,” i.e. singular), and
wherein the food supporting device is a tray (101) arranged on a cooking zone of said cooking hob (with 121, 122).
Claim 4: Erbe discloses the food supporting device including or corresponding with a further heating device (121, 122) for treating the modelled food or components of said modelled food on the food supporting device (para. 34, “heated in or on the tray 101”).
Claim 11: Erbe discloses the heating device and/or the further heating device being provided for melting granulated basic ingredients (the heating unit of para. 30 or elements 121, 122 would be capable of melting granulated basic ingredients; MPEP § 2114).

Claim 16: Erbe discloses a 3D printer (111) disposed above a food supporting device (120), the 3D printer comprising a food-paste extruder (112), a first heating device associated with the extruder (para. 30, “nozzle 112 can have . . . in particular, a heating . . . unit”) and a first cooling device associated with the extruder (para. 30, “nozzle 112 can have . . . cooling unit”);
a heater or a heating element (121, 122) adapted to heat all or a portion of the food supporting device (para. 34, “heated in or on the tray 101”);
a controller (140; also para. 30, “temperature adjustment unit”) operatively coupled to the 3D printer to operate said extruder para. 32, “extrude printing mass”), said first heating device and said first cooling device (para. 30, “temperature adjustment unit”);
said controller adapted to:

operate the extruder to deliver and model a second food paste having a second composition to yield a second portion of the modeled food on the food supporting device (with the same or another nozzle 112 supplied with a hypothetical second food paste) while simultaneously operating one or both of said first heating device and said first cooling device to adjust a temperature of the second food paste to a second precooking temperature as it passes the extruder for delivery to the food support device (para. 30, “adjust the temperature of the printing mass to be extruded,” a different temperature clearly attainable, where this would be performed sequentially after the first food paste extrusion);
said first and second precooking temperatures for the respective first and second food pastes being independently adjustable for the respective first and second food pastes inside the extruder such that said first and second precooking temperatures are different from one another (para. 30, “adjust the temperature of the printing mass to be extruded”);
said heater or heating element being operable to cook the modeled food on the food supporting device (para. 34, “cooking the spatial arrangement of printing mass”).
Claim 17: Erbe discloses said heater or heating element being a hob heating element (121, 122) defining a cooking zone of a cooking hob on which said food supporting device rests (the zone being commensurate with 121, 122 on tray 101).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe.
Erbe discloses the food supporting device including a plurality of heating elements (121, 122).
Erbe arguably does not explicitly disclose that its heating elements 121, 122 are individually controllable, but one of ordinary skill in the art would discern that Erbe clearly suggests this given their .
Claims 3, 8–10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erbe as applied to claims 1 and 4 above, and further in view of Contractor et al. (US Pub. 2016/0106142).
Claim 3: Erbe discloses the cooking hob being an induction cooking hob (para. 34, “induction”).
Erbe does not disclose its cooking hob including at least one temperature control device and at least one temperature sensor.
However, Contractor discloses a cooking hob (503) including at least one temperature control device (para. 21, “cooking parameters such as heating temperatures”; para. 35, “heated to a desired temperature”). Contractor does not explicitly disclose a temperature sensor, but clearly suggests one in para. 35, where such means would be most appropriate to determine that the heated bed 503 had reached the “desired temperature.”
The advantage of this feature is that it allows for cooking heat control.
Therefore, it would have been obvious to one of ordinary skill in the art to add the temperature control device of Contractor and the temperature sensor clearly suggested by Contractor to the cooking hob of Erbe to allow for cooking heat control.
Claims 8 and 14: Erbe does not disclose the 3D printer including at least one mixing chamber for preparing the at least one food paste and/or food powder from one or more basic ingredients.
However, Contractor discloses its 3D printer including at least one mixing chamber (400, 401) for preparing at least one food paste and/or food powder (para. 25, “paste”) from one or more basic ingredients (304a, 304b).
The advantage of this feature is that it allows for the fresh formation of the food paste.
Therefore, it would have been obvious to one of ordinary skill in the art to connect the mixing chamber of Contractor to the nozzle 112 or Erbe to allow for the fresh formation of the food paste.
Claim 9: Modified as per claim 8 above, Contractor discloses the 3D printer including at least one container for storing one of the basic ingredients (304a, 304b).
Claim 10: Erbe does not disclose the heating device and/or the further heating device including at least one laser, infrared heating element, hot air blower and/or Peltier element.
However, Contractor discloses what would be its further heating device (as not associated with preparing food paste or powder) including at least one laser or infrared heating element (para. 37, “infrared heating, or an infrared laser”).
The advantage of this feature is that it can provide a more suitable form of heat for cooking certain foods.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the induction coils of Erbe with the laser or infrared heating element of Contractor to provide a more suitable form of heat for cooking certain foods.
Claim 15: Modified as per claim 14 above, Contractor discloses the at least one food paste being prepared at different ratios of basic ingredients in the mixing chamber (para. 31, “allows for each of the desired ingredients to be added”; para. 32, “Once the appropriate amounts of each ingredient or nutritional component for the recipe being prepared have been transferred to the mixing chamber . . . . The desired viscosity for the final mixture will vary from recipe to recipe . . . ”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe as applied to claim 1 above, and further in view of Lipton et al. (US Pub. 2014/0013962).
Erbe does not discloses the food supporting device including or corresponding with a further cooling device for cooling down the modelled food or components of said modelled food on the food supporting device.
However, Lipton discloses a food supporting device (para. 35, “a surface on which the structure is being fabricated”) corresponding with a further cooling device (para. 44, “chilling mechanism”) for 
The advantage of this feature is that it can aid in printing certain food items.
Therefore, it would have been obvious to one of ordinary skill in the art to add the further cooling device of Lipton such that it corresponded with the modelled food (at the food supporting device) of Erbe to aid in printing certain food items.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe in view of Lipton as applied to claim 5 above, and further in view of Kennedy (US Pub. 2005/0005612).
Modified as per claim 5 above, Lipton does not disclose the cooling device and/or the further cooling device including at least one Peltier element.
However, Peltier elements are well known, and Kennedy discloses an equivalent of a further cooling device including a Peltier element (14).
The advantage of this feature is that it provides both cooling and heating at the food supporting device.
Therefore, it would have been obvious to one of ordinary skill in the art to replace or supplement the further cooling device of Lipton with the Peltier element of Kennedy at the food supporting device of Erbe to provide both cooling and heating at the food supporting device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erbe as applied to claim 1 above, and further in view of Gracia et al. (US Pub. 2017/0245682).
Erbe does not disclose the food supporting device being filled or fillable with fluid.
However, Gracia discloses a food supporting device (6) being fillable with fluid (see figs. 1 and 3 clearly showing a raised lip on plate 6 defining a volume capable of holding a fluid).
The advantage of this feature is that it renders the food item easily movable.

Commentary: The Office notes that Gracia mentions that its plate 6 has a “planar surface” (para. 47), but given the presentation of plate 6 in fig. 3, the Office understands this planar surface to be the area in the central ring of fig. 3, whereas contrasting figs. 1 and 3 clearly reveal a raised edge that define a volume capable of holding a fluid.
Furthermore, although the plate 6 of Gracia is fillable with fluid, the Office grants that plate 6 would not read on the cooking pot or even the pan optionally claimed in claim 1. However, if the claim were further narrowed, the Office would argue, citing some additional reference showing a pot or a pan, that it would have been obvious to one of ordinary skill in the art to replace the plate of Gracia with a pot or pan as more suitable for certain foods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/JOHN J NORTON/Examiner, Art Unit 3761